         Case 1:19-cv-03729-DLF Document 31 Filed 04/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




BLACK ROCK CITY LLC, et al.

       Plaintiffs,

v.                                                            Civ. Action No. 1:19-cv-03729-DLF

DAVID L. BERNHARDT, et al.

       Defendants.

__________________________________

                          PLAINTIFFS’ UNOPPOSED MOTION
                         TO AMEND THE BRIEFING SCHEDULE

       Plaintiffs Black Rock City LLC and Burning Man Project (collectively, “BMP”)

respectfully move to amend the current briefing schedule for the Parties’ cross-motions for

summary judgment. Plaintiffs request an extension of three weeks for Plaintiffs to file their

combined response and reply (currently due on or before May 7, 2021) and for Defendants to file

their reply (currently due on or before May 28, 2021). This request is due to an unforeseen family

health emergency of Plaintiffs’ counsel. Federal Defendants have indicated that they are agreeable

to this three week extension. A proposed order is attached.

                                     Respectfully submitted this 30th day of April, 2021

                                             By:    /s/ Rafe Petersen

                                             HOLLAND & KNIGHT LLP

                                             Rafe Petersen (Bar ID Number: 465542)
                                             Nicholas W. Targ
                                             Alexandra E. Dobles
                                             800 17th Street NW, #1100
                                             Washington, D.C. 2006
                                             (202) 419-2481
           Case 1:19-cv-03729-DLF Document 31 Filed 04/30/21 Page 2 of 2




                                      David S. Levin (CA Bar No. 156336)
                                      LEVIN LAW FIRM
                                      Admitted pro hac vice
                                      405 Sherman Ave
                                      Palo Alto, CA 94306-1827
                                      (650) 858-8500

                                      Attorneys for Plaintiffs Black Rock City LLC and
                                      Burning Man Project




                                         2
#76848819_v2
